                                                                                                 (1 of 8)
                                         Entered
            Case 5:15-cv-04122-EJD Document      on Docket
                                            36 Filed 12/28/18 Page 1 of 8
                                         December 31, 2018

                                                                                  FILED
                                             EDWARD J. EMMONS, CLERK
                                             U.S. BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF CALIFORNIA


                              NOT FOR PUBLICATION
                                                                                  DEC 28 2018
                      UNITED STATES COURT OF APPEALS                           MOLLY C. DWYER, CLERK
                                                                                U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


 In re: DREW NOMELLINI,                              No.     17-17212
 ______________________________
                                                     D.C. No. 5:15-cv-04122-EJD
 DREW NOMELLINI,

                Appellant,                           MEMORANDUM*

  v.

 UNITED STATES INTERNAL
 REVENUE SERVICE,

                Appellee.


                      Appeal from the United States District Court
                        for the Northern District of California
                      Edward J. Davila, District Judge, Presiding

                             Submitted December 18, 2018**
                                San Francisco, California

Before: CALLAHAN, N.R. SMITH, and MURGUIA, Circuit Judges.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).


Case: 11-61177     Doc# 197    Filed: 12/31/18   Entered: 12/31/18 15:45:30       Page 1 of 8
                                                                                           (2 of 8)
         Case 5:15-cv-04122-EJD Document 36 Filed 12/28/18 Page 2 of 8



      Drew Nomellini appeals the district court’s order, affirming the bankruptcy

court’s grant of the IRS’s motion to dismiss and denial of Nomellini’s motion for

summary judgment. We affirm.

      Confirmation of a Chapter 13 bankruptcy plan vests the property of the

estate in the debtor “free and clear of any claim or interest,” unless otherwise

provided for in the plan. 11 U.S.C. § 1327(c). “Claim” refers to debts that would be

discharged under § 1328, while “interest” refers to any liens or interests that would

be unaffected by a discharge. Brawders v. Cty. of Ventura (In re Brawders), 503

F.3d 856, 872 (9th Cir. 2007). Generally, a secured creditor’s lien will “pass

through bankruptcy unaffected, regardless whether the creditor holding that lien

ignores the bankruptcy case, or files an unsecured claim when it meant to file a

secured claim, or files an untimely claim after the bar date has passed.” Id. at 867-

68. For a debtor to avoid a creditor’s lien or otherwise modify the creditor’s in rem

rights, the debtor’s confirmed plan must do so explicitly and provide the creditor

with adequate notice that its interests may be impacted. Id. at 873. Any ambiguity

in the plan will be interpreted against the debtor. Id. at 867.

      Here, the IRS debt was secured by a perfected pre-petition lien attached to

Nomellini’s real property. Nomellini’s confirmed Chapter 13 bankruptcy plan

recognized the IRS’s secured claim. The plan did not avoid the tax lien. In fact, it


                                            2



Case: 11-61177    Doc# 197    Filed: 12/31/18   Entered: 12/31/18 15:45:30   Page 2 of 8
                                                                                             (3 of 8)
          Case 5:15-cv-04122-EJD Document 36 Filed 12/28/18 Page 3 of 8



made no reference to the IRS’s tax lien nor did it make any indication of

Nomellini’s intent to avoid that lien.1 Because the plan did not explicitly avoid the

IRS’s tax lien nor otherwise attempt to modify the IRS’s in rem rights, that lien

passed through bankruptcy unaffected and remained in full force and effect at the

time Nomellini sought to sell his home. Per the stipulated agreement between

Nomellini and the IRS, the home was sold free and clear, and the tax lien attached

to the proceeds of the sale. The district court did not err in affirming the

bankruptcy court’s decision that the IRS was entitled to have the remaining debt

fully paid from the sale proceeds.

      Additionally, the bankruptcy court did not err in allowing the IRS to

facilitate the collection of its lien by filing an amended claim. Nomellini entered

into a stipulated agreement with the IRS that the sale proceeds would be held in

escrow pending the court’s determination of the continued validity and extent of

the tax lien. When the bankruptcy court determined that the IRS’s tax lien had

passed through bankruptcy unaffected, the court allowed the IRS to amend its

claim to the full remaining unpaid debt. Allowance of the amended claim was not

reviewed separately, but rather treated as a ministerial matter to allow the


      1
       Significantly, the confirmed plan explicitly stated Nomellini’s intent to
value and avoid the liens of two other creditors. However, the IRS tax lien was not
mentioned.
                                           3



Case: 11-61177    Doc# 197    Filed: 12/31/18   Entered: 12/31/18 15:45:30     Page 3 of 8
                                                                                          (4 of 8)
        Case 5:15-cv-04122-EJD Document 36 Filed 12/28/18 Page 4 of 8



bankruptcy trustee to disperse funds in accordance with the bankruptcy court’s

order. Nomellini does not argue that allowance of the amended claim was an

improper procedural vehicle; instead, Nomellini again argues that the IRS is not

entitled to payment beyond what it was provided in the confirmed plan. However,

because we have already determined that the IRS is entitled to the full value of the

lien, this argument is unavailing.

      AFFIRMED.




                                          4



Case: 11-61177   Doc# 197    Filed: 12/31/18   Entered: 12/31/18 15:45:30   Page 4 of 8
                                                                                                     (5 of 8)
              Case 5:15-cv-04122-EJD Document 36 Filed 12/28/18 Page 5 of 8


                     United States Court of Appeals for the Ninth Circuit

                                      Office of the Clerk
                                       95 Seventh Street
                                    San Francisco, CA 94103

            Information Regarding Judgment and Post-Judgment Proceedings

Judgment
     •   This Court has filed and entered the attached judgment in your case.
         Fed. R. App. P. 36. Please note the filed date on the attached
         decision because all of the dates described below run from that date,
         not from the date you receive this notice.

Mandate (Fed. R. App. P. 41; 9th Cir. R. 41-1 & -2)
    •     The mandate will issue 7 days after the expiration of the time for
          filing a petition for rehearing or 7 days from the denial of a petition
          for rehearing, unless the Court directs otherwise. To file a motion to
          stay the mandate, file it electronically via the appellate ECF system
          or, if you are a pro se litigant or an attorney with an exemption from
          using appellate ECF, file one original motion on paper.

Petition for Panel Rehearing (Fed. R. App. P. 40; 9th Cir. R. 40-1)
Petition for Rehearing En Banc (Fed. R. App. P. 35; 9th Cir. R. 35-1 to -3)

(1)     A.      Purpose (Panel Rehearing):
        •       A party should seek panel rehearing only if one or more of the following
                grounds exist:
                Ź    A material point of fact or law was overlooked in the decision;
                Ź    A change in the law occurred after the case was submitted which
                      appears to have been overlooked by the panel; or
                Ź    An apparent conflict with another decision of the Court was not
                      addressed in the opinion.
        •       Do not file a petition for panel rehearing merely to reargue the case.

        B.      Purpose (Rehearing En Banc)
        •       A party should seek en banc rehearing only if one or more of the following
                grounds exist:



Post Judgment Form - Rev. /201                                                                1

  Case: 11-61177         Doc# 197   Filed: 12/31/18   Entered: 12/31/18 15:45:30   Page 5 of 8
                                                                                                      (6 of 8)
              Case 5:15-cv-04122-EJD Document 36 Filed 12/28/18 Page 6 of 8


                Ź        Consideration by the full Court is necessary to secure or maintain
                         uniformity of the Court’s decisions; or
                Ź        The proceeding involves a question of exceptional importance; or
                Ź        The opinion directly conflicts with an existing opinion by another
                         court of appeals or the Supreme Court and substantially affects a
                         rule of national application in which there is an overriding need for
                         national uniformity.

(2)     Deadlines for Filing:
        •    A petition for rehearing may be filed within 14 days after entry of
             judgment. Fed. R. App. P. 40(a)(1).
        •    If the United States or an agency or officer thereof is a party in a civil case,
             the time for filing a petition for rehearing is 45 days after entry of judgment.
             Fed. R. App. P. 40(a)(1).
        •    If the mandate has issued, the petition for rehearing should be
             accompanied by a motion to recall the mandate.
        •    See Advisory Note to 9th Cir. R. 40-1 (petitions must be received on the
             due date).
        •    An order to publish a previously unpublished memorandum disposition
             extends the time to file a petition for rehearing to 14 days after the date of
             the order of publication or, in all civil cases in which the United States or an
             agency or officer thereof is a party, 45 days after the date of the order of
             publication. 9th Cir. R. 40-2.

(3)     Statement of Counsel
        •     A petition should contain an introduction stating that, in counsel’s
              judgment, one or more of the situations described in the “purpose” section
              above exist. The points to be raised must be stated clearly.

(4)     Form & Number of Copies (9th Cir. R. 40-1; Fed. R. App. P. 32(c)(2))
        •    The petition shall not exceed 15 pages unless it complies with the
             alternative length limitations of 4,200 words or 390 lines of text.
        •    The petition must be accompanied by a copy of the panel’s decision being
             challenged.
        •    An answer, when ordered by the Court, shall comply with the same length
             limitations as the petition.
        •    If a pro se litigant elects to file a form brief pursuant to Circuit Rule 28-1, a
             petition for panel rehearing or for rehearing en banc need not comply with
             Fed. R. App. P. 32.


Post Judgment Form - Rev. /201                                                                 2

  Case: 11-61177         Doc# 197    Filed: 12/31/18   Entered: 12/31/18 15:45:30   Page 6 of 8
                                                                                                            (7 of 8)
                     Case 5:15-cv-04122-EJD Document 36 Filed 12/28/18 Page 7 of 8
      •       The petition or answer must be accompanied by a Certificate of Compliance
              found at Form 11, available on our website at www.ca9.uscourts.gov under
              Forms.
      •       You may file a petition electronically via the appellate ECF system. No paper copies are
              required unless the Court orders otherwise. If you are a pro se litigant or an attorney
              exempted from using the appellate ECF system, file one original petition on paper. No
              additional paper copies are required unless the Court orders otherwise.

Bill of Costs (Fed. R. App. P. 39, 9th Cir. R. 39-1)
       •     The Bill of Costs must be filed within 14 days after entry of judgment.
       •     See Form 10 for additional information, available on our website at
             www.ca9.uscourts.gov under Forms.

Attorneys Fees
     •     Ninth Circuit Rule 39-1 describes the content and due dates for attorneys fees
           applications.
     •     All relevant forms are available on our website at www.ca9.uscourts.gov under Forms
           or by telephoning (415) 355-7806.

Petition for a Writ of Certiorari
       •     Please refer to the Rules of the United States Supreme Court at
             www.supremecourt.gov

Counsel Listing in Published Opinions
     •     Please check counsel listing on the attached decision.
     •     If there are any errors in a published opinion, please send a letter in writing
           within 10 days to:
           Ź      Thomson Reuters; 610 Opperman Drive; PO Box 64526; Eagan, MN 55123
                  (Attn: Jean Green, Senior Publications Coordinator);
            Ź     and electronically file a copy of the letter via the appellate ECF system by using
                  “File Correspondence to Court,” or if you are an attorney exempted from using
                  the appellate ECF system, mail the Court one copy of the letter.




       Post Judgment Form - Rev. /201                                                                3

          Case: 11-61177        Doc# 197   Filed: 12/31/18   Entered: 12/31/18 15:45:30   Page 7 of 8
                                                                                                                (8 of 8)
           Case 5:15-cv-04122-EJD Document 36 Filed 12/28/18 Page 8 of 8




                          81,7('67$7(6&28572)$33($/6
                               )257+(1,17+&,5&8,7
                                  )RUP%LOORI&RVWV
       Instructions for this form: http://www.ca9.uscourts.gov/forms/form10instructions.pdf

 WK&LU&DVH1XPEHUV

 &DVH1DPH
 7KH&OHUNLVUHTXHVWHGWRDZDUGFRVWVWRparty name(s)



 ,VZHDUXQGHUSHQDOW\RISHUMXU\WKDWWKHFRSLHVIRUZKLFKFRVWVDUHUHTXHVWHGZHUH
 DFWXDOO\DQGQHFHVVDULO\SURGXFHGDQGWKDWWKHUHTXHVWHGFRVWVZHUHDFWXDOO\
 H[SHQGHG
 6LJQDWXUH                                                                 'DWH
(use “V>W\SHGQDPH@” to sign electronically-filed documents)

                                                                            5(48(67('
 &2677$;$%/(
                                                                   (each column must be completed)
                                                         1RRI     3DJHVSHU                        727$/
 '2&80(176)((3$,'                                                           &RVWSHU3DJH
                                                         &RSLHV        &RS\                             &267

 ([FHUSWVRI5HFRUG                                                                              

 3ULQFLSDO%ULHIV (Opening Brief; Answering
 Brief; 1st, 2nd , and/or 3rd Brief on Cross-Appeal;                                              
 Intervenor Brief)

 5HSO\%ULHI&URVV$SSHDO5HSO\%ULHI                                                          


 6XSSOHPHQWDO%ULHIV                                                                            


 3HWLWLRQIRU5HYLHZ'RFNHW)HH3HWLWLRQIRU:ULWRI0DQGDPXV'RFNHW)HH                         


                                                                                        727$/ 

*Example: Calculate 4 copies of 3 volumes of excerpts of record that total 500 pages [Vol. 1 (10 pgs.) +
Vol. 2 (250 pgs.) + Vol. 3 (240 pgs.)] as:
No. of Copies: 4; Pages per Copy: 500; Cost per Page: $.10 (or actual cost IF less than $.10);
TOTAL: 4 x 500 x $.10 = $200.
                       Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Case: 11-61177
 )RUP               Doc# 197        Filed: 12/31/18          Entered: 12/31/18 15:45:30
                                                                                         Rev. Page  8 of 8
                                                                                              12/01/2018
